                     IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA

 Micheal Wayne Perritt,                              C/A No. 0:19-cv-1881-JFA-PJG

                                 Plaintiff,

 v.
                                                                  ORDER
 Mediko; Melissa Vanduser; Heather
 Stanley; Jamie Fitcher; Erin Pintkowski;
 Dr. Joe Long; Dr. Joe Papotto,
                                Defendants.


       Plaintiff, Micheal Wayne Perritt, a self-represented state pretrial detainee, brings

this civil rights action pursuant to 28 U.S.C. § 1915; § 1915A. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), the case was referred to the Magistrate

Judge for initial review.

       Plaintiff filed his original complaint on July 2, 2019. (ECF No. 1). By orders dated

July 24, 2019, and September 11, 2019, the Magistrate Judge provided Plaintiff the

opportunity to file amended complaints to correct deficiencies identified by the court which

would warrant summary dismissal of the Complaint and the Amended Complaint pursuant

to § 1915 and § 1915A. (ECF Nos. 8 & 21.) Plaintiff filed an Amended Complaint after

the first order, but he did not file a Second Amended Complaint after the court identified

deficiencies in the Amended Complaint.

       After reviewing both the Complaint and Amended Complaint, specifically advising

Plaintiff of deficiencies in his pleadings, and granting Plaintiff additional time to cure the
deficiencies, the Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”). (ECF No. 32). Within the Report, the Magistrate Judge

incorporated her prior order (ECF No. 21) and opines that the Amended Complaint is

subject to summary dismissal pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii) and § 1915A(b)(1)

for failure to state a claim upon which relief can be granted. Id. Thus, the Report

recommends that this matter be summarily dismissed with prejudice and without issuance

of service of process. The Report sets forth, in detail, the relevant facts and standards of

law on this matter, and this Court incorporates those facts and standards without a

recitation.

         Plaintiff was advised of his right to object to the Report, which was entered on the

docket on December 30, 2019. Id. The Magistrate Judge required Plaintiff to file objections

by January 13, 2020. Id. Plaintiff failed to file objections but did respond with a letter

alleging he attempted to file a second amended complaint which was never received by the

court. (ECF No. 34). Out of an abundance of caution, the undersigned gave Plaintiff an

additional 21 days to file an amended pleading. (ECF No. 36). However, Plaintiff failed to

file any such amended pleading. Thus, this matter is ripe for review.

         A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th


1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
                                                2
Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, Plaintiff has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report

and prior orders indicates that the Magistrate Judge correctly concluded that the Plaintiff’s

pleadings fail to state a claim and should be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(b)(ii) and § 1915A(b)(1).

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference.

(ECF No. 32). Consequently, this matter is summarily dismissed with prejudice and

without issuance and service of process.

IT IS SO ORDERED.



February 11, 2020                                         Joseph F. Anderson, Jr.
Columbia, South Carolina                                  United States District Judge




                                               3
